If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 19, 2020
               Plaintiff-Appellee,

v                                                                    No. 349105
                                                                     Wayne Circuit Court
DWIGHT ANDREW JONES,                                                 LC No. 18-002173-01-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and K. F. KELLY and SHAPIRO, JJ.

K. F. KELLY, J. (concurring and dissenting).

        I join in the majority opinion in all respects except sentencing. Rather, I would conclude
that the trial court did not abuse its discretion by imposing consecutive sentences.

       As the majority observes, a trial court’s decision whether to impose a discretionary
consecutive sentence is reviewed for an abuse of discretion. People v Norfleet, 317 Mich. App.
649, 654; 897 NW2d 195 (2016). Although concurrent sentencing is the norm, a consecutive
sentence may be imposed only if specifically authorized by statute, People v Ryan, 295 Mich. App.
388, 401; 819 NW2d 55 (2012), and consecutive sentencing applicable to this case is set forth in
MCL 750.520b(3). The purpose of consecutive-sentencing statutes is to deter individuals from
committing multiple crimes by removing the security of concurrent sentences, and the Legislature
intended real and substantial consequences by authorizing the imposition of lengthy prison terms.
Ryan, 295 Mich. App. at 408.

        In this case, the trial court justified its imposition of consecutive sentences by commenting
on the egregious nature of defendant’s conduct, which involved multiple acts of sexual penetration
committed against defendant’s own five-year-old daughter, the court’s opinion that defendant was
a sexual predator, and the absurdity of defendant’s defense that he simply awoke to find his
daughter’s mouth on his penis. Indeed, the record indicates that defendant removed his child from
her siblings and committed multiple acts of penetration, including vaginal penetration that caused
her to bleed. Further, defendant merely asserted that he was asleep naked and awoke to find the
victim touching his penis and part of his penis was in her mouth. Defendant opined that the victim
was not being “all the way truthful.” Under the circumstances, the trial court adequately articulated



                                                -1-
its reasons for ordering defendant’s sentences to be served consecutively, and I cannot conclude
that the sentences imposed were outside the range of reasonable and principled outcomes.

       I would affirm defendant’s convictions and sentences.

                                                           /s/ Kirsten Frank Kelly




                                              -2-